Name: Commission Regulation (EEC) No 2634/87 of 31 August 1987 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 248/40 Official Journal of the European Communities 1 . 9 . 87 COMMISSION REGULATION (EEC) No 2634/87 of 31 August 1987 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in accordance with paragraph 2 of that Article, that rate must be determined with particular reference to : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, (a) the average costs incurred by processing industries in obtaining supplies of the basic products in question on the Community market and the prices ruling on the world markets ; (b) the level of the refunds on exports of processed agri ­ cultural products covered by Annex II to the Treaty which are manufactured under similar conditions ; (c) the need to ensure equality of competition for the industries which use Community products and those which use third-country products under inward processing arrangements ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1907/87 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas Article 16 ( 1 ) of Regulation (EEC) No 2727/75 and Article 17 ( 1 ) of Regulation (EEC) No 1418/76 provides that the difference between quotations of prices on the world market for the products listed in Article 1 of each of those Regulations and the prices within the Community may be covered by an export refund ; Whereas Article 4 (3) of Regulation (EEC) No 3035/80 provides that, when the rate of the refund is being fixed, account should be taken, where appropriate, of produc ­ tion refunds, aids or other measures having equivalent effect applicable in all Member States in accordance with the Regulation on the common organization of the market in the product in question to the basic products listed in Annex A to that Regulation or to assimilated products ; whereas such production refunds are granted under the conditions laid down in Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors Q, as last amended by Regulation (EEC) No 3794/85 (8), and Council Regula ­ tion (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sector (9) ; whereas, for the purposes of applying the provisions of Article 4 (3) of Regulation (EEC) No 3035/80 the amount of the production refund applicable for the goods in question, in accordance with Regulations (EEC) No 2742/75 or (EEC) No 1009/86 and their implementing provisions, should be taken into account ; Whereas Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (*), as last amended by Regulation (EEC) No 2223/86 (*), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regulation (EEC) No 1418/76 as appropriate ; Whereas, in accordance with the first subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 3035/80 , the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,(') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7. 1987. p. 40. 0 OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 182, 3 . 7. 1987, p. 51 . O OJ No L 281 , 1 . 11 . 1975, p. 57. J U No L 3L3. 29 . 11 . 1?8U. D. 1 . ¥) OJ No L 194, 17 . 7 . 1986, p. 1 . (8) OJ No L 367, 31 . 12. 1985, p. 20. 0 OJ No L 94, 9 . 4. 1986, p . 6 . 1 . 9 . 87 Official Journal of the European Communities No L 248/41 HAS ADOPTED THIS REGULATION : 1418/76, exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regu ­ lation (EEC) No 1418/76 respectively, are hereby fixed as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 September 1987. Article 1 The rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EEC) No 3035/80 and listed either in Article 1 of Regulation (EEC) No 2727/75 or in Article 1 ( 1 ) of Regulation (EEC) No This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1987. For the Commission Willy DE CLERCQ Member of the Commission No L 248/42 Official Journal of the European Communities 1 . 9 . 87 ANNEX to the Commission Regulation of 31 August 1987 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CCT heading No Description Rateof refund 10.01 B I Common wheat, and meslin (mixed wheat and rye) :  For the manufacture of starch 11,661 (  )  Other than for the manufacture of starch 11,661 10.01 B II Durum wheat 14,412 10.02 Rye 11,134 10.03 Barley 12,057 10.04 Oats 10,957 10.05 B Maize, other than hybrid maize for sowing :  For the manufacture of starch 13,810 (')  Other than for the manufacture of starch 13,810 10.06 B lb) 1 Round grain husked rice 40,640 10.06 Bib) 2 Long grain husked rice 42,192 10.06 B II b) 1 Round grain wholly milled rice 52,439 10.06 B II b) 2 Long grain wholly milled rice 61,148 10.06 B III Broken rice :  For the manufacture of starch 20,280 0  Other than for the manufacture of starch 20,280 10.07 C II Grain sorghum 8,265 11.01 A Wheat or meslin flour 13,775 11.01 B Rye flour 21,007 11.02 A I a) Durum wheat groats and meal 22,339 11.02 Alb) Common wheat groats and meal 13,775 (') On exportation of goods covered by the Annex to Regulation (EEC) No 1009/86, this amount must be reduced by the amount of the production refund applicable for the goods in question, in accordance with Regulations (EEC) No 2742/75 and (EEC) No 1009/86 and their implementing provisions . On exportation of other goods , this amount must be reduced by the amount of the production refund applicable for the goods in question at the time of export.